IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF IOWA
CENTRAL DIVISION

 

ABBY BURNS, NO. 3:21-cv-3016

Plaintiff,
v.
UNUM LIFE INSURANCE
COMPANY OF AMERICA and

AMERICAN FAMILY INSURANCE
COMPANY, 8.1, (AFMICSID PLAN,

DISMISSAL WITHOUT PREJUDICE

* * & *& & *¥ *F % HF KF KF

Defendant. .

 

COMES NOW the Plaintiff, Abby Burns, and hereby dismisses her claim against American
Family Insurance Company, S.I., (AFMICSI) Plan without prejudice. This dismissal is directed only
towards Plaintiffs claim against American Family Insurance Company, S.I., (AFMICSJ) Plan, and

should have no affect on Plaintiff's claim against Unum Life Insurance Company of America.

Q\ Mw ND Awe

Jasorl'D. Neifert ATQ00$681
Neifex}, Byrne & Ozga, R.C.
1441 29" Street, Suite 11M

West Des Moines, IA 50266

PH: (515) 226-2117

FAX: (515) 226-2497

Email: jneifert@nbolawfirm.com

Case 3:21-cv-03016-MAR Document 4 Filed 05/28/21 Page 1of1
